DECISION
The application of the above-named defendant for a review of the sentences of ten years for Voluntary Manslaughter & five years, for Carrying a Concealed Weapon, to run concurrently, imposed on September 20, 1967, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
The presumption being that the sentencing judge was correct in his determination, we are unable to say that these sentences were not sufficiently lenient, particularly when it is considered that the sentences could have been consecutive and the defendant has a record of 3 prior felony convictions, which, if used, could have resulted in imprisonment for life or years without limit.
Any contention of the defendant that he was not guilty of the crimes for which he was sentenced is not within the power of this court to consider, its power is limited to “* * * review the judgment, so far as it relates to the sentence imposed * * * * ” Section 95-2503, R.C.M. 1947.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstronu